United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2116
                                   ___________

United States of America,               *
                                        *
                Appellee,               *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Isaias Perez,                           *
                                        * [UNPUBLISHED]
                Appellant.              *
                                   ___________

                              Submitted: September 16, 2010
                                 Filed: September 23, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Isaias Perez appeals the 130-month sentence the district court1 imposed upon
his guilty plea to two counts of distributing methamphetamine after having previously
been convicted of a felony drug offense, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), and 851. His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of the
sentence.



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw,
and we affirm.
                      ______________________________




                                         -2-